Citation Nr: 0519218	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1973 to March 
1978.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the Los 
Angeles, California, VA Regional Office (RO).   

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge in Washington, D.C. in October 2004.  A 
transcript of the hearing has been associated with the claims 
file.  

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the July 1981 Board decision, evidence by itself or 
when considered with previous evidence of record that relates 
to an unestablished fact necessary to substantiate the claim 
has been presented.  

2.  The evidence added to the record since the July 1981 
Board decision is relevant and probative of the issue at 
hand.  




CONCLUSION OF LAW

The July 1981 Board decision is final.  Evidence submitted 
since that decision is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The July 1981 Board decision is final.  In order to reopen 
the claim, the appellant must present new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2004).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  The Court has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2004).  

Analysis

In regard to whether the claim is reopened, any VCAA 
violation is harmless.  

Service connection for schizophrenia was initially granted 
and then severed by the agency of original jurisdiction 
(AOJ).  The severance was affirmed by the Board in a July 
1981 decision.  In essence, there was a denial of service 
connection.  That decision is final.  Since that 
determination, the veteran has applied to reopen his claim.  
In support of the application, the veteran submitted a 
statement from Dr. Linden.  The doctor noted that the veteran 
had had treatment and there had been a review of military 
records.  He opined that the onset of major depression, with 
psychotic features, had been in service.

Based upon the reasoning behind the severance, (that an 
acquired psychiatric disorder was unrelated to service), this 
evidence is relevant and probative of the issue at hand.  
Accordingly, the claim is reopened.  


ORDER

The application to reopen a claim of entitlement to service 
connection for a psychiatric disorder is granted.  


REMAND

The evidence includes VA and private medical opinions 
containing various diagnoses and conflicting opinions, both 
as to the etiology and diagnosis in regard to a psychiatric 
disorder.  Further development is necessary.  




To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1. The AOJ should obtain all of Dr. 
Linden's records pertaining to the 
appellant.  

2.  After the above has been 
accomplished, the appellant should be 
admitted for a period of observation and 
evaluation (O and E) for the purpose of 
clarifying the diagnosis and obtaining a 
medical opinion.  After evaluation and 
review of the records, the examiner(s) 
should respond to the following:  1) 
What were the most accurate in-service 
diagnoses?  2) What are the most 
accurate current diagnoses?  3) Does the 
veteran have major depression?  4) Were 
there manifestations of major depression 
during service?  5) Does the veteran 
have schizophrenia?  6) Were there 
manifestations of schizophrenia during 
service?  7) Regardless of current 
diagnosis, was such manifest during 
service?

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


